Citation Nr: 1204804	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision, which denied a claim for entitlement to service connection for cause of death.  In December 2011, the Board requested a Veterans Health Administration (VHA) medical opinion.  This opinion has been associated with the claims folder and is now returned to the Board for review.  As the appellant's claim is being granted in full, the Board finds no prejudice to the appellant in proceeding to adjudicate this claim.

The appellant submitted a statement in February 2007 indicating that the Veteran had passed away and that she wished to continue his claim for pancreatic cancer secondary to agent orange exposure.  It does not appear that the RO specifically adjudicated a claim for entitlement to service connection for pancreatic cancer due to agent orange exposure for the purpose of accrued benefits.  As such, the Board finds that entitlement to service connection for pancreatic cancer due to agent orange exposure for the purpose of accrued  benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on January [redacted], 2007.  The immediate cause of death was listed as pancreatic cancer, and other significant conditions contributing to death but not resulting in the underlying cause of death were listed as diabetes mellitus type 2 - insulin dependent and coronary artery disease. 

2.  At the time of the Veteran's death, he was service connected for the following disabilities: coronary artery disease with hyperlipidemia associated with type II diabetes mellitus; diabetic retinopathy and aphakia associated with type II diabetes mellitus; type II diabetes mellitus; hypertension associated with type II diabetes mellitus; right lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus; left lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus; peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus; peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus; and erectile dysfunction associated with type II diabetes mellitus.

3.  Resolving doubt in favor of the Veteran, a service-connected disability was shown to be a contributory cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for cause of death is warranted.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for service connection for cause of the Veteran's death, the benefit sought on appeal has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Specifically, the appellant has asserted that the Veteran's diabetes mellitus directly contributed to the Veteran's development of pancreatic cancer, which resulted in his death.   

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service-connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

At the time of the Veteran's death, he was service connected for the following disabilities: coronary artery disease with hyperlipidemia associated with type II diabetes mellitus; diabetic retinopathy and aphakia associated with type II diabetes mellitus; type II diabetes mellitus; hypertension associated with type II diabetes mellitus; right lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus; left lower extremity diabetic peripheral neuropathy associated with type II diabetes mellitus; peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus; peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus; and erectile dysfunction associated with type II diabetes mellitus.

The Veteran's death certificate reflects that he died on January [redacted], 2007.  The immediate cause of death was listed as pancreatic cancer, and other significant conditions contributing to death but not resulting in the underlying cause of death were listed as diabetes mellitus type 2 - insulin dependent and coronary artery disease.

The claims file contains a May 2008 VA medical opinion.  The examiner indicated that he reviewed the claims file and the Veteran's CPRS file.  The examiner noted that the Veteran expired on January [redacted], 2007, from pancreatic cancer.  It was further noted that the Veteran was service connected for coronary artery disease and diabetes.  The examiner indicated that it should be noted that the Veteran had a long-standing history of tobacco and alcohol abuse.  The Veteran contracted pancreatic carcinoma, which eventually metastasized to multiple organs.  The Veteran's death occurred from pancreatic carcinoma.  The examiner opined that the pancreatic carcinoma is most likely secondary to his tobacco and alcohol abuse.  The examiner stated that he did not believe that his service-connected illnesses caused his pancreatic carcinoma.  There is a strong link between tobacco and alcohol usage and the development of pancreatic carcinoma.  Therefore, the examiner concluded that he does not believe that the Veteran's service-connected disabilities had a material influence in accelerating the Veteran's death. 
Most recently, a VHA opinion was obtained in January 2012 on the matter.  This physician noted that, according to the Veteran's death certificate, the Veteran died on January [redacted], 2007, with pancreatic cancer as the cause, with diabetes mellitus and coronary artery disease listed as significant conditions contributing to death but not resulting in underlying cause.  The physician noted that a September 13, 2006, consultation note from Dr. S. reflects a diagnosis of unresectable pancreatic cancer presenting with abdominal pain 8 months prior to that date.  December 2006 oncology notes reflect that the Veteran was symptomatic from malignant ascites with pain, nausea, vomiting, and anorexia, and that after having undergone course of chemotherapy and radiation in November, it was recommended that hospice was the best course at that time.  The physician noted that pancreatic cancer is listed as the cause of death and, as metastatic pancreatic cancer is uniformly fatal with overall survival of usually 6 months from diagnosis, the Veteran's death does not seem to be hastened by additional conditions in a way that is grossly different that the usual course of this disease.  In the limited documentation of his last month of life, there is no mention to concerns with worsening activity of diabetes or cardiovascular disease but the status of these diseases is not documented in the available record.  Certainly, the onset of ascites in patients with pancreatic cancer is considered an indicator of soon mortality.  Given the available documentation, complications of pancreatic cancer appears to be the sole direct cause of death and it is unlikely that other service-connected conditions directly contributed to his immediate death.  The physician further noted that the Veteran was documented as diagnosed with type II diabetes mellitus in 1987.  Other factors that have been identified by a previous medical review of this case as possible causative factors for pancreatic cancer in history were tobacco use and alcohol use.  Tobacco use had been longstanding, most recently documented by a registered nurse in a January 3, 2005, note as current smoker, and by a September 13, 2006, note by Dr. S. as no longer smoking.  Exact quantity of alcohol use is not documented, but numerous notes allude to daily use that had stopped as of 1996.  Longstanding diabetes mellitus has been noted to have a positive effect on pancreatic cancer risk, although there is controversy due to the difficulty determining how much of the detected effect is due to the pancreatic cancer causing diabetes.  At this point, several meta-analysis along with more recent data support a 2-fold increase in risk of pancreatic cancer in patients with diabetes mellitus and studies have documented this increased risk in patients with longstanding diabetes.  Smoking is a known cause of pancreatic cancer, estimated to cause 20-25% of pancreatic cancers; active smoking increases the risk by 70-100% and the risk does not return to baseline until at least 10 years of cessation.  Alcohol use without the development of chronic pancreatitis is not believed to increase the risk of pancreatic cancer.  The physician concluded by noting that diabetes mellitus is recognized as a risk factor for pancreatic cancer, given the current understanding of cancer epidemiology at this time.  Given the limited understanding of this risk, as well as in this case, the confounding factor of tobacco use, which is also a risk factor, the physician opined that she does not believe it is possible to give any sort of numeric percentage to the likelihood but would conclude that it is at least as likely as not that the service-related condition of diabetes mellitus was causative of the pancreatic cancer. 
      
The appellant has also submitted online medical literature indicating that diabetes is a risk factor for pancreatic cancer. 
      
Therefore, based on the aforementioned evidence of record, to specifically include the medical opinions which are divided on the matter, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's service-connected diabetes mellitus contributed to his development of pancreatic cancer, which resulted in his death.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's cause of death.





ORDER

Entitlement to service connection for cause of death is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


